CCA 20100961. On consideration of the petition for grant of review filed by counsel for the Appellant on April 8, 2011, under Rule 19(a) (5)(A), Rules of Practice and Procedure, United States Court of Appeals for the Armed Forces, and docketed under Docket Number 11-0436/AR, it appears that said Petition is in fact a petition for grant of review of the decision of the United States Army Court of Criminal Appeals on appeal by the United States under Article 62, Uniform Code of Military Justice, 10 U.S.C. § 862. Accordingly, it is ordered that Docket Number 11-6005/AR be forthwith assigned to this case, that Docket Number 11-0436/AR be removed from this case and not be assigned to any case in the future, that the Clerk’s office and counsel for both parties herein promptly ensure that the new docket number assigned to this case be noted on all pleadings filed to date in this matter.